Exhibit 10.1 LIMITED CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT This LIMITED CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of September 30, 2016 (this "Amendment"), is entered into by and among COGINT, INC. (f/k/a IDI, Inc)., a Delaware corporation, as Parent, FLUENT, LLC, a Delaware limited liability company ("Borrower"), the other Borrower Parties party hereto, WHITEHORSE FINANCE, INC., as Administrative Agent (in such capacity, together with its successors and assigns, "Administrative Agent"), and the other financial institutions party hereto as Lenders.All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement (as defined below).
